Exhibit 10.17

WARRANT TERMINATION AGREEMENT

THIS WARRANT TERMINATION AGREEMENT (this “Agreement”) is made as of November 17,
2010, by and between LAURUS MASTER FUND, LTD. (IN LIQUIDATION), a Cayman Islands
company (“Laurus”), and ACCENTIA BIOPHARMACEUTICALS, INC., a Florida corporation
(“Accentia”).

RECITALS

WHEREAS, on October 31, 2006, Accentia executed and issued to Laurus a Warrant
(the “Laurus Warrant”) for the purchase by Laurus, on or before October 31,
2013, of up to 10,000,000 shares of Biovest Common Stock owned by Accentia at an
exercise price of $0.01 per share;

WHEREAS, pursuant to that certain Term Loan and Security Agreement (the
“Security Agreement”) dated as of November 17, 2010, by and among Biovest
International, Inc., the Lenders party thereto and LV Administrative Services,
Inc., the parties hereto, in consideration for the acceptance by certain of the
Prepetition Lenders of the allowed secured claims against Biovest as provided
therein, have agreed, among other things, to the termination and cancellation of
the Laurus Warrant; and

WHEREAS, pursuant to the terms and conditions of the Security Agreement and the
Confirmed Plan, Laurus and Accentia desire to terminate and cancel the Laurus
Warrant effective as of the date of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1.        Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Security Agreement.

2.        The parties hereto agree that the above Recitals are true and correct
in all respects.

3.        Laurus hereby consents to the termination and cancellation of the
Laurus Warrant (and all of the rights and obligations created thereunder), and
Accentia hereby cancels the Laurus Warrant, effective as of the date of this
Agreement.

4.        Laurus hereby acknowledges and agrees that it shall have no claims of
any nature whatsoever against Accentia or Biovest as a result of the termination
and cancellation of the Laurus Warrant.

5.        This Agreement shall be binding upon the parties hereto and their
respective successors and assigns. The parties hereto agree that this Agreement
is fully and adequately supported by consideration, is fair and reasonable, and
that they have had the opportunity to discuss this matter with counsel of their
choice. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which together shall be deemed to
constitute one agreement. It is understood and agreed that if facsimile copies
of this Agreement bearing facsimile signatures are exchanged between the parties
hereto, such copies

 

-1-



--------------------------------------------------------------------------------

shall in all respects have the same weight, force and legal effect and shall be
fully as valid, binding, and enforceable as if such signed facsimile copies were
original documents bearing original signature.

6.        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND
ENFORCED ACCORDING TO, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS PROVISIONS THEREOF. ANY ACTION BROUGHT CONCERNING
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE
STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF
NEW YORK. The prevailing party shall be entitled to recover from the other party
its reasonable attorneys’ fees and costs. Wherever possible each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under such law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

LAURUS MASTER FUND, LTD. (IN LIQUIDATION) By:  

/s/ Russell Smith

Name:   Russell Smith Title:   Joint Official Liquidator (with no personal
liability)

ACCENTIA BIOPHARMACEUTICALS, INC.

By:  

/s/ Samuel S. Duffey

Name:   Samuel S. Duffey Title:   President

 

3